DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-21 are pending.
Claims 1, 10, and 19 are independent.
Claims 1-3, 10-12, and 19-21 are currently amended.
Claim 18 is previously presented.
Claims 4-9 and 13-17 original.


Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
35 U.S.C. 102
Regarding currently amended independent claims 1, 10, and 19, Applicant argues that Milne ‘633 (US 2010/0174633) fails to teach or suggest: based on a calculation by the processor using at least the first order and the second order, determining liquidity of the third instrument as being either liquid or illiquid; and selectively generating, by the processor based on the determining, the implied third order from the first and second orders only when the third instrument is determined to be illiquid and not generating the implied third order when the third instrument is determined to be liquid.
The argument is not persuasive.  Milne ‘633 discloses that “An exchange Implied orders might be calculated for all markets with a bid/ask spread below the trading threshold, but only reported for markets where the bid/ask spread is large enough to be affected by an implied or where the exchange wishes to show the presence of orders (i.e. liquidity)” (see para. 0089).  Subject to broadest reasonable interpretation, the claimed “selectively generating…the implied third order”, covers the selective reporting disclosed by Milne ‘633, ie. when the Implicator does not publish the data based on the determination that the bid/ask spread is not large enough (i.e. the market is already sufficiently liquid), it does not “generate” the order to other parts of the system, e.g. for publishing.  
Regarding dependent claims 2-9, 11-18, and 20-21, Applicant’s arguments rely upon the arguments presented in regards to the independent claims and are unpersuasive for the reasons set forth above. 


Examiner Comments
Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  Additionally, language which simply expresses the intended result of a process step positively recited is generally not given patentable weight.
Claim 1:
listing … to make it available in a market for the third instrument for trading by a plurality of market participants
selectively generating …only when the third instrument is determined to be illiquid
not generating … when the third instrument is determined to be liquid


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 10:
an order receiver operative to receive …
an implied order generator operative to determine …
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Milne ‘633 (US 2010/0174633 A1).

Regarding claims 1, 10, and 19, Milne ‘633 discloses a computer implemented method and related system/product comprising: 
receiving, by a processor from at least one market participant, a first order for a first instrument and a second order for a second instrument, the first and second orders having a relationship there between from which at least a third order for a third instrument may be implied (see para. 0101-0102);
determining, based on a calculation by the processor using at least the first order and the second order, liquidity of the third instrument as being either liquid or illiquid (see para. 0086-0089, 0064);
selectively generating, by the processor based on the determining, the implied third order from the first and second orders only when the third instrument is determined to be illiquid and not generating the implied third order when the third instrument is determined to be liquid (see para. 0086-0089, 0064); and
subsequent to the implied third order being generated, listing the generated implied third order to make it available in a market for the third instrument for trading by a plurality of market participants, wherein implied third orders that are not generated, are not subsequently listed (see para. 0086-0089, 0064).

Regarding claims 2, 11, and 20, Milne ‘633 discloses the computer implemented method of claim 1 further comprising determining the liquidity of the third instrument based on how many price ticks that a best bid price in the market for the third instrument is within a best ask price in the market for the third instrument, a delivery month of the third instrument, a likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants, and/or whether the implied third order will not improve a spread between a best bid price and a best ask price in the market for the third instrument (see para. 0086-0089, 0064, 0110).

Regarding claims 3, 12, and 21, Milne ‘633 discloses the computer implemented method of claim 2 wherein the third instrument is determined to be liquid when the best bid price in the market for the third instrument is within a threshold number of price ticks of the best ask price in the market for the third instrument, when the delivery month of the third instrument is a defined delivery month, when the delivery month for the third instrument is the current month, when the likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants exceeds a threshold, and/or when the implied third order will not improve a spread between the best bid price and the best ask price in the market for the third instrument, and the third instrument is determined to be illiquid when the best bid price in the market for the third instrument is not within a threshold number of price ticks of the best ask price in the market for the third instrument, when the delivery month of the third instrument is not the defined delivery month, when the delivery month for the third instrument is not the current month, when the likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants does not exceed the threshold, and when the implied third order will improve the spread between the best bid price and the best ask price in the market for the third instrument (see para. 0086-0089, 0064, 0110).

Regarding claims 4 and 13, Milne ‘633 discloses the computer implemented method of claim 3 wherein the threshold comprises two price ticks (see para. 0086-0089).

Regarding claims 5 and 14, Milne ‘633 discloses the computer implemented method of claim 1 wherein the first and second orders each comprise component instruments of a spread order and the third order comprises the spread order (see para. 0086-0089, 0064, 0101).

Regarding claims 6 and 15, Milne ‘633 discloses the computer implemented method of claim 1 wherein the first order comprises a first component instrument of a spread order, the spread order being based on first and second component instruments, the second order 32comprises the spread order and the third order comprises the second component instrument of the spread order (see para. 0086-0089, 0064, 0101).

Regarding claims 7 and 16, Milne ‘633 discloses the computer implemented method of claim 1 wherein the first order comprises an order for a back-month contract and the second order comprises an order for a spread between the back-month contract and a front-month contract, the third order comprising an order for the front- month contract (see para. 0054, 0061-0062).

Regarding claims 8 and 17, Milne ‘633 discloses the computer implemented method of claim 1 wherein the market for the third instrument is characterized by a best ask price and a best bid price within 1 price tick thereof (see para. 0086-0089).

Regarding claims 9 and 18, Milne ‘633 discloses wherein not generating and listing the implied third order further comprises determining whether preventing the making available of the implied third order will result in the market for the third instrument being crossed and generating and subsequently listing the implied third order if the not generating and listing the implied third order will result in the market for the third instrument being crossed (see para. 0086-0089).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692